Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
Estamos fundamentalmente de acuerdo con la Opinión del Tribunal. No obstante, subscribimos esta opinión sepa-rada para emitir algunos pronunciamientos adicionales que estimamos podrían ser de beneficio al Tribunal de Pri-mera Instancia al adjudicar la controversia de autos una vez el caso le sea devuelto.
En primer lugar, coincidimos con la mayoría en cuanto a la particularidad de la economía y la política pública puertorriqueña. Esto hace necesario que nuestra jurispru-dencia interpretativa de la Ley de Monopolios no se rija estrictamente por las interpretaciones que hacen.
También concurrimos con la determinación de devolver el caso al foro de instancia por entender que los hechos que obran en el expediente no son suficientemente específicos. No está claro en dicho expediente cuál es la restricción impuesta por el acuerdo entre las partes ni cuál es el mer-cado pertinente. Estas son determinaciones de crucial im-portancia al dilucidar las controversias presentes en este caso.
Sabido es que en muchas ocasiones el análisis de un caso bajo la Ley de Monopolios comienza con la importante caracterización de la restricción al comercio impuesta por *878el acuerdo entre las partes y la definición del mercado que se ve afectado por ésta. Véase, e.g., State Oil Co. v. Khan et al., 522 U.S. 3, 10 (1997); Monsanto Co. v. Spray-Rite Service Corp., 465 U.S. 752, 761 (1984). Una vez se determina qué tipo de restricción está presente y a qué mercado afecta, entonces se puede decidir cuál es la metodología correcta que se utilizará al evaluar el acuerdo, sea la regla per se o la regla de razonabilidad, entre otras. íd. Así pues, al saber si la restricción es una fijación de precios horizontal, un tying arrangement o un concerted refusal to deal, por ejemplo, podemos decidir qué metodología utilizar al continuar el análisis.
En este caso, nos parece que puede haber diferentes ti-pos de restricciones impuestas por el acuerdo. Por un lado, nos podemos estar enfrentando a un acuerdo de transac-ción exclusiva {exclusive dealing arrangement) bilateral en el cual cada compañía se está comprometiendo a arrendar andamios o gavetas voladoras, respectivamente, de la otra de manera exclusiva. Este tipo de restricción vertical está específicamente prohibida por el Art. 6 de la Ley de Mono-polios, Ley Núm. 77 de 25 de junio de 1964 (10 L.P.R.A. see. 262), que provee que será ilegal el que cualquier persona arriende con la condición de que el arrendatario no pueda usar o negociar en bienes de un competidor del arrendador cuando en cualquier línea de comercio el efecto de tal arrendamiento pueda ser el de reducir sustancialmente la competencia o tender a crear un monopolio. Tradicional-mente, estas transacciones exclusivas se analizan bajo la regla de razonabilidad. Pressure Vessels P.R. v. Empire Gas P.R., 137 D.P.R. 497, 521 (1994).
Por otro lado, si las partes acordaron no invadir el ne-gocio de arrendamiento de la otra, en espíritu de mutua cooperación, y/o se determinara que no son mercados dis-tintos (el de las gavetas voladoras y el de los andamios) sino que el mercado pertinente es más amplio, de maqui-*879naria de construcción, la restricción podría considerarse una división horizontal del mercado. A este tipo de restric-ción sí le aplica en muchos casos (bajo la jurisprudencia federal) la regla per se. United States v. Topco Associates, Inc., 405 U.S. 596 (1972).
En resumen, estamos de acuerdo con la Mayoría en que la solución correcta a este problema es devolver el caso al tribunal de instancia para que dicho foro dilucide cuál es la restricción impuesta por el acuerdo, para que entonces se decida qué metodología utilizar al evaluarla. Entendemos, además, que una vez se determine qué tipo de restricción es la que se estableció mediante el acuerdo, el foro de ins-tancia debe tomar en consideración la discusión que se in-cluye en la Opinión del Tribunal sobre la regla per se, visa-vis la regla de razonabilidad en el contexto puertorriqueño, para que ésta le sirva de guía al analizar el caso de autos.